RENDERED: JUNE 17, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-1531-MR

JAMES HARRISON                                                      APPELLANT


                APPEAL FROM FRANKLIN CIRCUIT COURT
v.              HONORABLE THOMAS D. WINGATE, JUDGE
                        ACTION NO. 20-CI-00525


CABINET FOR HEALTH AND
FAMILY SERVICES; DAVID T.
LOVELY; JANE DOE, AS
CUSTODIAN OF RECORDS; JENNA
DAVIS; JOHN DOE, AS CUSTODIAN
OF RECORDS; AND WESLEY DUKE                                          APPELLEES


                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: ACREE, CETRULO, AND TAYLOR, JUDGES.

ACREE, JUDGE: James Harrison appeals the Franklin Circuit Court’s August 10,

2020 opinion and order dismissing as moot his petition against the Cabinet for

Health and Family Services (CHFS) to enforce an Attorney General’s Open
Records Act opinion in his favor. The case was dismissed after the circuit court

found CHFS had provided the requested record. We affirm.

                                      BACKGROUND

               James Harrison is an inmate at Green River Correctional Complex,

operated by the Department of Corrections (DOC). He began his time in prison in

relatively good health but, in 2016, he began having respiratory problems requiring

medication. Four years later, inmates began contracting COVID-19.

               Harrison was transferred to a new cell dormitory and was told he

needed to be held there for fourteen days.1 During segregation, DOC medical

personnel did not provide Harrison with his respiratory medication or a mask, nor

did they enable Harrison to connect to his nebulizer.

               Harrison was concerned medical agents were not following lawful

protocols. He pursued an Open Records request with CHFS for a record

describing the protocols. CHFS denied the request pursuant to KRS 197.025.2

               Dissatisfied with the response, Harrison appealed to the Attorney

General. CHFS defended by stating it interpreted the request “to be one for inmate



1
 Harrison says in his brief there were eleven cell blocks that had inmates who tested positive for
COVID-19.
2
  KRS 197.025(2) states, the Department of Corrections “shall not be required to comply with a
request for any record from any inmate confined in a jail or any facility or any individual on
active supervision under the jurisdiction of the department, unless the request is for a record
which contains a specific reference to that individual.”

                                               -2-
records” and by claiming the DOC is the proper authority to respond to a request

for DOC-specific guidance. On June 4, 2020, the Office of the Attorney General

issued 20-ORD-083, In re: James Harrison/Cabinet for Health and Family

Services. In its opinion, the Attorney General decided CHFS did have at least one

non-exempt record responsive to his request; therefore, when it refused to produce

the record, CHFS violated the Open Records Act.

            Harrison sought to enforce the Attorney General opinion by

petitioning the circuit court for: (1) an order requiring CHFS to respond and

provide the requested record; (2) a copy of the Green River Correctional

Complex’s mail registry to prove the requested record was not sent; and (3) a

finding he was prejudiced and substantially harmed by the CHFS failing to

produce the records. CHFS presented evidence it had already provided the record

in compliance with the Attorney General opinion and moved to dismiss the action

as moot. The circuit court was persuaded by the evidence and granted the motion.

This appeal followed.

                           STANDARD OF REVIEW

            As an appellate court, we review the trial court’s granting of a motion

to dismiss de novo. Fox v. Grayson, 317 S.W.3d 1, 7 (Ky. 2010).




                                        -3-
                                    ANALYSIS

            Harrison argues the Franklin Circuit Court erred by not holding CHFS

to their burden under KRS 61.882. Harrison cites the wrong statute.

            KRS 61.882(3) states:

            In an appeal of an Attorney General’s decision, where the
            appeal is properly filed pursuant to KRS 61.880(5)(a), the
            court shall determine the matter de novo. In an original
            action or an appeal of an Attorney General’s decision,
            where the appeal is properly filed pursuant to KRS
            61.880(5)(a), the burden of proof shall be on the public
            agency. The court on its own motion, or on motion of
            either of the parties, may view the records in controversy
            in camera before reaching a decision. Any noncompliance
            with the order of the court may be punished as contempt
            of court.

Harrison is not appealing the Attorney General’s opinion. Instead, he is seeking to

enforce it. He wants a finding consistent with 20-ORD-083; therefore, the

applicable authority is KRS 61.880(5)(b).

            If an appeal is not filed within the thirty (30) day time
            limit, the Attorney General’s decision shall have the force
            and effect of law and shall be enforceable in the Circuit
            Court of the county where the public agency has its
            principal place of business or the Circuit Court of the
            county where the public record is maintained.

Id.

            Regardless, the circuit court found CHFS provided evidence that it

mailed the appropriate document to Harrison on June 8, 2020. Therefore, there




                                        -4-
was nothing for the circuit court to order or enforce. Harrison’s action was moot

as there was no case or controversy to decide.

                                 CONCLUSION

            Based on the foregoing, the Franklin Circuit Court’s August 10, 2020

order dismissing Harrison’s action is affirmed.



            ALL CONCUR.



BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

James Harrison, pro se                    Jenna Davis
Central City, Kentucky                    Frankfort, Kentucky




                                        -5-